CORRECTED ORDER
The Disciplinary Review Board having reported to the Court, recommending that in the light of respondent’s prior discipli*319nary history, ROBERT H. CHESTER of RUTHERFORD, who was admitted to the bar of this State in 1960, be publicly reprimanded for drawing a trust account check against a check not yet deposited and for failing to protect the interests of a third party in a business transaction, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and ROBERT H. CHESTER is publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.